THEA~TORNEYGENERAI.
                             OF TEXAS
                               Au-         11. ‘I-EXAS
   WILL   WNLSON
A-J?X-ORNEYOENERAL                   thy   26, 1960


     HonorableR. L. Lattlmore                    WW-840
     CriminalDistrictAttorney        .
     Edinburg,Texas                              Re: WhetherAttorneyGeneral's
                                                     opinionNo. MS-94 is in
                                                     conflicts
                                                             with or overruled
                                                     by Opitiion
                                                               No. W-355
     Dear Mr. Lattlmore:                             relatingto lotteries?

               You have asked whetheror not this office still considersOpinion
     No. KS-94 to be valid in view of the epprent conflictof this Opinionwith
     OpinionNo. W-355. Your requestfurtherstates:

                   "We are particularlyinterestedas to whether
              you still considerthis opiniongoverningthe legality
              of 'AppreciationDay' or retailtrade promotionenter-
              prises CvalldJ. . . . It would be my opinionthat
              OpinionHo. WW-355 1s definitelyin conflictwith the
              1953 opinion."

               It is the opinionof this office that AttorneyGeneral'sOpinion
     No. KS-94, renderedon September25, 1953, is a valid statementof the
     laws of this State.

               MS-94 holds that, where an award ia made each week to some lndivi-
     dual by the merchantsof 8 community,it is not a lotterywhere the award is
     determinedin the followingmanner:

                   "Couponsare distributedfreelyto all desiring
              them. The first public approachis by the distribu-
              tion of thousandsof printedannouncementsin the
              trade territorywith thousandsof theae coupons,all
              free. . . .

                   "In addltlon,couponsmay be freely had forthe
              asking at the office of the sponeoringorganieation
              . . . and in the places of businessof the participat-
              Lng merhhents.. . .



                   "An individualmay, in fact, ask for severalcoupons,
              or for a particulartype of couponand his request
,      ,




    HonorableR. L. Iattlmore,Page 2. (WW- 840 )



             is honored. Said couponmay be of the same
             value or varyingvalues indicatedby a percentage
             punchedon the coupon. The percentagepunchedon
             the couponwill be either 5$, 16, 2C$, 30$, 4C$,
             or 50$ entitlingthe party who has receivedthe
             coupon end writtenhis or her name and addresson
             the reverse side thereofto that percentageof the
             fund indicated.

                  "A thoroughlymixed quantityof the coupons
             reposes in an open containeret the Chamberof
             Commerceoffice and in an open containerin each
             store. A visitormay if he desiresask for a 50$
             couponand he will receiveit. Or he may merely
             reach into such a containerand securesuch cou-
             pon or couponses he desires. Visitorsare, In
             fact, invitedto do this. . . .
                  0
                      .   .   .   .



                  "In additionto the ebove,a couponis offer-
             ed to anyone making e purchasein 'anyof the
             stores. In these instancesthe percentagepunched,
             on the couponbeers a relationto the total amount
             of the transection,in order that communitysurveys
             may be made periodicallyto determinethe size,of
             the averageunit purchasein e given atore,the
             exact boundariesof the trade territoryfrom which
             e store individuallyand the businesscommunity
             collectivelydraws its trade,and the amount of
             money spent each month in the town from each of the
             surroundingerees. . . .

                  "For the drawings,there is no distinction
             made betweencouponsdistributedfreelywith the
             announcementfolders,couponsdistributedfreely
             from the sponsor'soffice,couponsobtainedfreely
             by being drawn out of customersor non-customers
             from a containerin the establishment of a member
             merchant,couponsgiven freelyto the members of
             the audienceattendingthe weekly program,and the
             *survey'couponsissuedafter purchases.. . l"

              The plan outlinedabove is legal, if no discriminationin favor
    of the customerarises. If, for example,the non-customerhad a hard
    time getting40$ or 50$ coupons,but the customercould get %urvey" cou-
    pons of this type withouttroublethe plan would then be a lotterysince
    the customeris gettingsomethinge non-customercaMot acquire. If et
HonorableR    L. Lsttimore,Page 3, (WW- 840)



any time e premiumof any kind is allowedthe customerover the non-   :
customer,the elementof considerationIs presentand there is a lottery.

          Good will and patronageof the persons favoredwith the coupons
Is not considerationpaid, for the purposeof determiningif there is a
lottery. Brice v. State,242 S.W.2d 433 (1951). Also see AttorneyGeneral's
OpinionWW-652.

            In Featherstonev. IndependentServiceStetionAss'n, 10 S.W.!d
124   (Tex. Civ. App. 19281,
                           the court said:,

                '1.. . While dealers,under the new plan,.di.s-~,
           tributedticketsto non-customerses well as to
           customers,it seems that the schemewas to distri-
           bute tickets,in the main, to customers;. . .l(

         The courtswill look throughany subterfugewhich tries to hide
the elementof consideration.

          Insofares W-355 holds that e considerationis presentby virtue
of good will and patronage,it Is in conflictwith the Brice case and the
impliedholdingin &S-94, and WW-355, ia overruledto theextent of such con-
flict.

                                 SUMMARY

                1. AttorneyGeneral'sOpinionNo. MS-94
                   is a valid statementof the laws of
                   thie St&e relatingto lotteries.

               2. AttorneyGeneral'sOpinionNo. i&i-355
                  is overruledinsofaras,It finds con-
                  siderationarisingfrom the good will
                  of the participantsof the plan.

                                            Yours very truly,

                                            WILL WILSON
                                            AttorneyGeneralof Texas


                                               wk~+
                                            By:
                                                Cecil Cammack,Jr.
                                                Assistant
CC:aw
.    .   .




    Eonorab+eR. L. Lattimore,Page 4. (W-840)



    APPROVED:

    OPINIONCOMMITTEE:

    W.   V. Gappert,'Chairman

    Msrvin Bmwn
    T'& ihrrus
    CharlesD. Cebaniss
    James Parris

    REVIEWEDFORTESATTORNEY GENERAL
    BY:
         LeonardPassmore